Citation Nr: 0306411	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  00-04 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for gastroenteritis, 
currently rated 10 percent disabling.  

(The additional issues of entitlement to service connection 
for the residuals of a strep A infection, the residuals of a 
peritonsillar abscess, and for cellulitis of the lower 
extremities, require further development and will be the 
subjects of a later decision by the Board.)  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant served on active duty from March 1982 to June 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appellant appeared at a personal hearing held before a 
Hearing Officer at the RO in February 2001; he also appeared 
at a hearing held before the undersigned in Washington, D.C., 
in May 2002.  Transcripts of both hearings are of record.  

With respect to the claims seeking service connection for the 
residuals of a strep A infection, the residuals of a 
peritonsillar abscess, and for cellulites of the lower 
extremities, the Board is undertaking additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002),.  When it is 
completed, the Board will provide any notice of the 
additional development required by 38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  During the time frame relevant to this appeal, the 
service-connected gastroenteritis has not been characterized 
by more than frequent episodes of bowel distress with 
abdominal discomfort; the level of disability has not more 
nearly approximated severe than moderate.  


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
gastroenteritis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7319, 7325 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the VCAA was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA and 
the implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate his claim, the information he should provide 
to enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the veteran 
should submit if did not desire the RO to obtain the evidence 
on his behalf.  See, e.g., the Board's letter addressed to 
the appellant dated October 29, 2002.  Therefore, the Board 
is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran has been accorded appropriate VA 
examinations for his gastrointestinal disability, and 
extensive private medical records have been associated with 
the claims file.  Neither the veteran nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Rating Schedule provides that chronic enteritis is to be 
rated as irritable colon syndrome.  38 C.F.R. § 4.114, 
Diagnostic Code 7325.  Irritable colon syndrome warrants a 
10 percent rating if it is of moderate severity characterized 
by frequent episodes of bowel disturbance with abdominal 
distress.  The highest rating of 30 percent will be assigned 
for a severe degree of disability characterized by diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as noted 
below.  In this regard the Board notes that where entitlement 
to compensation has already been established and an increase 
in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

By rating action dated in December 1987, service connection 
was granted for chronic gastroenteritis, with a 
noncompensable rating assigned from June 1984.  

In April 1997, the appellant underwent gastric by-pass 
surgery because of morbid obesity complicated by chronic 
lymphedema of the right leg.  Despite the appellant's 
contentions, the relevant private medical records do not 
indicate that the service-connected gastroenteritis was a 
significant causal factor for this surgery.  

The present claim seeking an increased rating for 
gastroenteritis was received in October 1998.  

In connection with the current claim for an increased rating, 
the appellant was accorded a fee-basis medical examination in 
May 1999.  The previous by-pass surgery because of obesity 
was noted, and the appellant reported that, prior to this 
surgery, he had experienced alternating constipation and 
diarrhea, with a constant dull-to-sharp pain.  This pain had 
disappeared following the by-pass surgery, however, and his 
current symptoms were limited to nausea and occasional cramps 
so long as he preceded his meals with Pepto-Bismol.  It was 
reported that the appellant no longer experienced either 
diarrhea or constipation since his gastric surgery.  On 
physical examination, the appellant was 5 feet, 6 inches tall 
and weighed 333 pounds.  There was a post-operative abdominal 
scar, but the examiner could not palpate any masses nor was 
there excessive abdominal tenderness present.  The liver and 
spleen were not palpable, and there was no ascites.  The 
examiner commented that the appellant's gastroenteritis was 
moderately well-controlled at present by the use of Pepto-
Bismol, but it was nevertheless apparently present every day, 
which required constant vigilance.  

Extensive private medical records dating from 1995 are of 
record and reflect no treatment for chronic gastroenteritis.  

At the RO hearing in February 2001, the appellant testified 
that he had weighed up to 460 pounds prior to the gastric by-
pass surgery.  Although he had to take Pepto-Bismol every 
time he ate, he reported that his gastric pains had been 
significantly relieved by the gastric by-pass surgery.  He 
still experienced diarrhea if he ate fatty foods, and he 
still had constipation if he ate red meats; consequently, he 
had learned to live with a very restricted diet.  Similar 
symptoms were described by the appellant on a VA examination 
in May 2001, at which time he weighed approximately 270 
pounds.  

In a four-page written statement dated in May 2001, the 
appellant mentioned that his severe stomach pains were almost 
immediately relieved by the gastric by-pass surgery 
previously performed.  He stated that he was currently on a 
limited diet and that most of his problems were controlled by 
Pepto-Bismol or milk of magnesia.  

In June 2001, the appellant was accorded a VA stomach 
examination.  He said that he vomits after eating spicy, 
fatty, or salty foods, but that these symptoms had improved 
since the by-pass surgery.  He also reportedly experienced 
some stomach burning and cramps, which he treated with Pepto-
Bismol.  His previous symptoms of diarrhea and constipation 
had improved with a regular diet following the by-pass 
surgery, and he indicated that he avoids carbonated drinks 
and eats frequent, small meals.  As long as he stays on his 
diet, he said that he experiences relatively normal bowel 
movements.  

On examination by R. Rumley, M.D., in April 2002, the 
appellant exhibited no abdominal pain, nausea, vomiting, 
diarrhea, bloody stools or bloody vomit, constipation, or 
swelling.  

At the May 2002 hearing, the appellant testified that he had 
nothing new to provide at that time concerning his 
gastroenteritis.  

Based upon a review of the evidence of record as summarized 
above, the Board has concluded that the service-connected 
gastroenteritis has been no more than moderately severe since 
the gastric by-pass surgery in April 1997.  As long as he 
watches his diet and takes Pepto-Bismol or similar 
medications, the appellant's gastrointestinal symptoms appear 
to be limited to occasional nausea and stomach cramps.  The 
current 10 percent rating is assigned for frequent episodes 
of bowel disturbance with abdominal distress.  The disability 
clearly does not more nearly approximate the severe 
disability with more or less constant abdominal distress 
required for a higher rating.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluation.  The veteran has not required hospitalization for 
this disability during the period of this claim and the 
manifestations of this disability are not in excess of those 
contemplated by the schedular criteria.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a rating in excess of 10 percent for chronic 
gastroenteritis is denied.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

